CALOGERO, C.J., & JOHNSON, J.,
dissent from the denial of the writ, and would remand the case to the district court. Because “[c]ase law has... established that a state may not bar parole in retaliation for a prisoner’s exercise of his constitutional rights,” including exercise of the right to access to courts by filing suit, Burkett v. Love, 89 F.3d 135, 139-40 (3d Cir.1996) (citations omitted); see also Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir.1997), relator’s claim that the Board of Parole denied him release in retaliation for his litigiousness does state a cause of action, as the district court found. We would therefore vacate the ruling of the court of appeal, and remand for the hearing initially ordered by the district court only on relator’s claim that the Board of Parole denied him release in retaliation for his exercise of his right of access to the courts.